TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 27, 2022



                                     NO. 03-21-00343-CV


                                 Rand G. Desrosiers, Appellant

                                              v.

                          William Davis and Lanell Davis, Appellees




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on March 17, 2021. Having

reviewed the record, the Court holds that Rand G. Desrosiers has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.